Citation Nr: 0115823	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  00-18 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran, who had 
active service in the Philippine Commonwealth Army.  The 
veteran served in beleaguered status from December 1941 to 
April 1942, in prisoner of war (POW) status from April 1942 
to October 1942, in no casualty status from October 1942 to 
October 1945, and in the regular Philippine Army service from 
October 1945 to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision from the 
Department of Veterans Affairs (VA) regional office (RO) in 
Manila, Philippines.  

Under the provisions of 38 U.S.C.A. § 7105(a) (West 1991 & 
Supp. 2000), an appeal to the Board must be initiated by a 
notice of disagreement and completed by a substantive appeal 
after a statement of the case is furnished to the claimant.  
In essence, the following sequence is required: there must be 
a decision by the RO, the claimant must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the claimant, and finally the 
claimant, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (2000).

The RO informed the appellant by its May 2000 rating decision 
that her request to reopen her claim for service connection 
for cause of death was denied.  The appellant filed a timely 
notice of disagreement in May 2000.  The RO furnished the 
appellant with a statement of the case in July 2000.  The 
appellant then filed a timely substantive appeal in August 
2000.



FINDINGS OF FACT

1. A claim for service connection for cause of death was 
denied by a rating decision dated in January 1973.

2.  The evidence submitted since the January 1973 rating 
decision pertinent to the claim is either cumulative and 
redundant, or does not bear directly and substantially upon 
the specific matter under consideration because it does not 
include evidence of a nexus between the veteran's cause of 
death and service.


CONCLUSIONS OF LAW

1.  The January 1973 rating decision that denied service 
connection for cause of death is final.  38 U.S.C.A. 
§ 4005(c) (1970); 38 C.F.R. § 19.153 (1972).

2.  Evidence since the January 1973 rating decision wherein 
the regional office denied the claim for service connection 
for cause of death is not new and material, and the claim for 
service connection is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104, 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") held that "in order to 
reopen a previously and finally disallowed claim . . . there 
must be 'new and material evidence presented or secured' . . 
. since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."

If new and material evidence has been received with respect 
to a claim, which has become final, then the claim is 
reopened and decided on a de novo basis.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. § 1110  (West 1991 
& Supp. 2000).  In order to show a chronic disease in service 
there must be a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2000).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).

For a former POW who was interned or detained for not less 
than 30 days, certain enumerated diseases may be service-
connected if manifested to a degree of 10 percent or more at 
any time after discharge even though there is no record of 
such disease during service.  Such enumerated POW presumptive 
diseases include peptic ulcer disease.  38 U.S.C.A. § 112 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.309(c) (2000).
 
Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
1991 & Supp.); 38 C.F.R. § 3.304(d) (2000).

To establish service connection for cause of the veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310 (West 1991 & Supp. 2000); 38 C.F.R. § 3.312 (2000).

At the time of the January 1973 rating decision, the RO 
advised the appellant that there was no evidence of record 
which linked the veteran's cause of death to his active 
military service or that showed that his service-connected 
disabilities caused his death or hastened his demise.  The 
record reflects that at the time of the veteran's death, he 
was service-connected for bilateral conductive deafness, 
otitis media and bronchitis.  The death certificate reveals 
that the cause of death was septicemia due to peritonitis, 
due to a ruptured gallbladder.  Evidence of record in January 
1973 consisted of the veteran's service personnel and medical 
records, medical certificates provided by private physicians, 
and VA medical examinations from August 1949 and February 
1961.  Service medical records reveal one physical 
examination in March 1946.  The examination report was 
negative for septicemia, peritonitis or gall bladder 
disorders.  The medical certificates, submitted by Dr. C.M.M. 
in December 1948 and September 1949, by Dr. B in June 1965, 
by Dr. R.C. in June 1965, and by Dr. C.F.V. in April 1972 
reflect that they all treated the veteran for cholecystitis 
and cholecystolithiasis.  Dr. E.M.L., the physician who 
signed the death certificate, also provided a certification 
that the veteran's ruptured gallbladder at death was due to 
chronic, recurrent cholecystitis.

The appellant did not appeal the January 1973 rating decision 
and it became the last final denial under Evans v. Brown, 
supra.  Since the January 1973 rating decision the appellant 
has provided information that the veteran was treated at V.M. 
Medical Center, V. L. Hospital and by Dr. E.P.L. for peptic 
ulcer.  The appellant executed a release of information for 
the providers, which the RO received in October 1998.  
Subsequently, the RO requested records from V.L. Hospital and 
Dr. E.P.L. in October 1998 and received no response.  The RO 
made five requests to V.M. Medical Center for medical 
records, dated in January 1999, March 1999, August 1999, 
November 1999 and February 2000.  V.M. Medical Center 
responded by letter dated in March 2000, indicating that 
their records failed to show that the veteran had been 
treated at their facility.

II.  Analysis

The Board must first note that the United States Court of 
Appeals for the Federal Circuit entered a decision in Hodge 
v. West, 155 F.3d 1356 (Fed.Cir. 1998) concerning the 
definition of the term "new and material evidence" found in 
38 U.S.C.A. § 5108 (West 1991).  In that determination, the 
Court of Appeals for the Federal Circuit held that the Court 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991), had 
"overstepped its judicial authority" by adopting a social 
security case law definition of "new and material 
evidence," rather than deferring to the "reasonable 
interpretation of an ambiguous statutory term established by 
[VA] regulation."  Id. at 1357, 1364.  The Court of Appeals 
for the Federal Circuit further held that the Court's "legal 
analysis may impose a higher burden on the veteran before a 
disallowed claim is reopened" as to what constitutes 
"material evidence" (Id. at 1357, 1360), and remanded the 
case for review under the Secretary's regulatory definition 
of "new and material evidence."

In Hodge, the Court of Appeals for the Federal Circuit found 
that the definition of "new and material evidence" applied 
by the Court under Colvin was as follows:

Evidence is 'new and material' if: (i)  it 
was not of record at the time of the last 
final disallowance of the claim and is not 
merely cumulative of evidence of record; (ii) 
it is probative of the issue at hand; and if 
it is 'new' and 'probative' (iii) it is 
reasonably likely to change the outcome when 
viewed in light of all the evidence of 
record.

Id. at 1359 [hereafter Colvin definition].  The Court of 
Appeals for the Federal Circuit found that part (iii) imposed 
a higher burden on claimant's than the VA regulatory 
definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1363.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.

Id. at 1363. 

For the limited purpose of determining whether new and 
material evidence has been submitted, in the instant case, 
the Board will assume that the evidence submitted by and on 
behalf of the claimant must be presumed to be credible.  King 
v. Brown, 5 Vet. App. 19 (1993).

The appellant has made evidentiary assertions that medical 
records exist with three medical providers that document 
treatment of the veteran for peptic ulcer.  The Board notes 
that the appellant was unable to provide dates of treatment 
at V. L. Hospital and V.M. Medical Facility.  The RO 
attempted to obtain these records and received no response 
from two of the providers and a negative response from the 
third.  The appellant's assertion that these medical records 
exist is new, but it is merely an assertion.  The appellant 
has presented no new evidence that bears directly and 
substantially on the issue of service connection for cause of 
death, which by itself or in combination with other evidence 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  While the claimant 
apparently maintains that the veteran had peptic ulcer 
disease of service origins, not only is this fact far from 
established, there is no showing that even if peptic ulcer 
disease of service origins existed, that such a disability 
caused or contributed to cause his death.  The Board finds 
that new and material evidence was not presented.

The Board has also reviewed the appellant's claim in light of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (hereafter VCAA).  With regard to 
the notice provisions of the VCAA, the RO advised the 
appellant of what type of evidence was needed to develop her 
claim by letter dated in September 1998.  The RO advised the 
appellant of what constitutes "new and material evidence" 
in its May 2000 rating decision.  The RO also advised her 
that her claim was being denied because no new and material 
evidence had been presented.  The RO provided the appellant 
with 38 C.F.R. § 3.156 in the July 2000 statement of the 
case.  The RO provided the appellant with a release form in 
September 1998 and advised her that the VA would assist her 
in obtaining medical records, but that the responsibility 
still lie with the claimant to obtain the records.  The RO 
informed the appellant in October 1998 that it had requested 
the records and also reminded the appellant that the ultimate 
responsibility to obtain the records was hers.  The Board 
finds, in light of the above, that the RO has successfully 
complied with the notice requirements of the VCAA.  The Board 
finds further that the development provisions of the VCAA do 
not apply in this case because the only issue is whether new 
and material evidence was presented to reopen the claim for 
service connection for cause of death.  The Board would point 
out, however, that the RO made several attempts to assist the 
appellant in developing her claim by making several requests 
for medical records. 









ORDER

New and material evidence not having been received to reopen 
the appellant's claim for service connection for cause of 
death, the claim remains denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

